MARSHALL, C. J..
DIVORCE & ALIMONY.
(230 Dc) Inasmuch as the federal courts have disclaimed altogether any jurisdiction upon the subject of divorce or for the allowance of alimony either as an original proceeding in chancery or as an incident to a divorce, prohibition will not lie to prevent tb,e courts of this state -which have jurisdiction of the subject-matter of divorce and alimony, from hearing and determining a suit for divorce or alimony or both against a consular representative accredited by a foreign government of the United States and recognized and accepted by the government of the United States, who is stationed in the state of Ohio.
Day, Allen, Kinkade, Robinson, Jones, and Matthias, JJ.., concur.